Case: 1:16-cr-00158-BYP Doc #: 128 Filed: 07/29/20 1 of 7. PageID #: 910




 PEARSON, J.

                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,                        )     CASE NO. 1:16-CR-158-4
                                                  )
                Plaintiff,                        )
                                                  )     JUDGE BENITA Y. PEARSON
                v.                                )
                                                  )
 DITAGI GREENE,                                   )     ORDER
                                                  )     [Resolving ECF No. 123]
                Defendant.                        )

        Pending is Defendant Ditagi Greene’s Motion to Reduce Sentence under 18 U.S.C. §

 3582(c)(1)(A)(i), filed pro se. ECF No. 123. The Government has filed a response in

 opposition. ECF No. 124. Defendant has replied and filed additional documents in support of

 his motion. ECF No. 127. As explained below, Defendant’s motion is denied for failure to meet

 the statutory exhaustion requirement of 18 U.S.C. § 3582(c)(1)(A). In the alternative, the motion

 is denied on the merits for failure to establish “extraordinary and compelling” reasons for release.

                                           I. Background

        On March 22, 2017, pursuant to a written plea agreement, Defendant pleaded guilty to

 Conspiracy To Distribute and Possess With The Intent To Distribute Cocaine in violation of 21

 U.S.C. §§ 841(a)(1), (b)(1)(A) and 846, and Possession With The Intent To Distribute Cocaine in

 violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B). ECF No. 69. The Court sentenced Defendant

 to a term of imprisonment of 100 months. ECF No. 91. Defendant is currently serving his

 prison sentence at FCI Sheridan.1

        1
         According to the Bureau of Prisons Inmate Locator (bop.gov/inmateloc/, (last
 accessed July 28, 2020)) Defendant is currently incarcerated at FCI Sheridan in Oregon.
                                                                                    (continued...)
Case: 1:16-cr-00158-BYP Doc #: 128 Filed: 07/29/20 2 of 7. PageID #: 911




 (1:16CR158-4)

        Defendant avers that due to the COVID-19 pandemic and the high risk of infection in

 jails and prisons, in general, the Court should reduce his sentence to time-served and order his

 immediate release to home confinement. ECF No. 123 at PageID #: 873-74. Defendant also

 states that his underlying health conditions (hypertension, high cholesterol, and risk of diabetes)

 place him at an elevated risk for contracting and developing severe symptoms of COVID-19. Id.;

 ECF No. 127 at PageID #: 895.

                                                 A.

        Before 2018, only the Bureau of Prisons (“BOP”) could move for the compassionate

 release of a criminal defendant. Since the First Step Act of 2018 amended 18 U.S.C. §

 3582(c)(1)(A), inmates may now move for compassionate release. See Pub. L. 115-391, Sec.

 603(b)(1). The amendment does not, however, give inmates unrestricted ability to seek

 compassionate release from courts. Rather, the amended statute provides that such a motion may

 be filed only if certain conditions are met. The relevant portion states:

                (c) [] The court may not modify a term of imprisonment once it has been
                imposed except that

                (1) in any case

                        (A) the court, upon motion of the Director of the Bureau of
                        Prisons, or upon motion of the defendant after the defendant has
                        fully exhausted all administrative rights to appeal a failure of the
                        Bureau of Prisons to bring a motion on the defendant’s behalf or


        1
          (...continued)
 His anticipated release date is July 30, 2023. FCI Sheridan houses 1568 inmates. Of the
 355 inmates tested, 2 have tested positive. There have been no deaths. See Covid-19
 Inmate Test Information, Federal Bureau of Prisons, (bop.gov/coronavirus/, (last accessed
 July 28, 2020)).

                                                  2
Case: 1:16-cr-00158-BYP Doc #: 128 Filed: 07/29/20 3 of 7. PageID #: 912




 (1:16CR158-4)

                        the lapse of 30 days from the receipt of such a request by the
                        warden of the defendant’s facility, whichever is earlier, may
                        reduce the term of imprisonment (and may impose a term of
                        probation or supervised release with or without conditions that
                        does not exceed the unserved portion of the original term of
                        imprisonment), after considering the factors set forth in section
                        3553(a) to the extent that they are applicable, if it finds that

                               (i) extraordinary and compelling reasons warrant such a
                               reduction; or

                               (ii) the defendant is at least 70 years of age, has served at
                               least 30 years in prison, pursuant to a sentence imposed
                               under section 3559(c), for the offense or offenses for which
                               the defendant is currently imprisoned, and a determination
                               has been made by the Director of the Bureau of Prisons that
                               the defendant is not a danger to the safety of any other
                               person or the community, as provided under section
                               3142(g); and that such a reduction is consistent with
                               applicable policy statements issued by the Sentencing
                               Commission;

 18 U.S.C. § 3582(c) (emphasis added).

        The statute permits a criminal defendant to file a motion for compassionate release only

 after: (1) he has exhausted all administrative rights to appeal the BOP’s failure to bring a motion

 on his behalf, or (2) 30 days have passed since the warden of his facility received his request for

 the BOP to file a motion on his behalf. United States v. Alam, 960 F.3d 831, 834 (6th Cir. 2020)

 (interpreting 18 U.S.C. § 3582(c) and finding the statutory prerequisites therein to be “mandatory

 claim-processing rules” which must be “strictly enforce[d]”). Defendant has not shown that he




                                                  3
Case: 1:16-cr-00158-BYP Doc #: 128 Filed: 07/29/20 4 of 7. PageID #: 913




 (1:16CR158-4)

 has met either condition for consideration.2 Until the statutory requirements of 18 U.S.C. §

 3582(c)(1)(A) are satisfied, the Court will not entertain Defendant’s motion.

                                                 B.

        Assuming Defendant has satisfied the statutory prerequisites for the Court’s consideration

 of the motion for compassionate release, he has failed to demonstrate “extraordinary and

 compelling” reasons for release. Therefore, the motion is denied.

        To determine whether extraordinary and compelling reasons justify Defendant’s release,

 the Court must decide if a sentence reduction is “consistent with applicable policy statements

 issued by the [United States] Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). The

 applicable policy statement provides that if a defendant is not a danger, release may be warranted

 when the following conditions manifest:

        (A) Medical Condition of the Defendant.

                (i) The defendant is suffering from a terminal illness (i.e., a serious and advanced
                   illness with an end of life trajectory). A specific prognosis of life expectancy
                   (i.e., a probability of death within a specific time period) is not required.
                   Examples include metastatic solid-tumor cancer, amyotrophic lateral sclerosis
                  (ALS), end-stage organ disease, and advanced dementia.

                (ii) The defendant is

                       (I) suffering from a serious physical or medical condition,

                       (II) suffering from a serious functional or cognitive impairment, or


        2
          Defendant alleges that he made a request to the Warden on March 17, 2020. See
 ECF No. 127; ECF No. 127-1. This mere assertion without evidence to substantiate any
 request made is insufficient to meet the statutory prerequisites of 18 U.S.C. §
 3582(c)(1)(A). The Court is also without evidence of the Warden’s response (if any) to
 Defendant’s request to file a motion for compassionate release on his behalf.

                                                  4
Case: 1:16-cr-00158-BYP Doc #: 128 Filed: 07/29/20 5 of 7. PageID #: 914




 (1:16CR158-4)

                       (III) experiencing deteriorating physical or mental health because of the
                            aging process, that substantially diminishes the ability of the
                            defendant to provide self-care within the environment of a
                            correctional facility and from which he or she is not expected to
                            recover.

        (B) Age of the Defendant. The defendant

               (i) is at least 65 years old;

               (ii) is experiencing a serious deterioration in physical or mental health because of
                   the aging process; and

               (iii) has served at least 10 years or 75 percent of his or her term of imprisonment,
                     whichever is less.

        (C) Family Circumstances.

               (i) The death or incapacitation of the caregiver of the defendant’s minor child or
                  minor children.

               (ii) The incapacitation of the defendant’s spouse or registered partner when the
                   defendant would be the only available caregiver for the spouse or registered
                  partner.

        (D) Other Reasons. As determined by the Director of the Bureau of Prisons, there exists
            in the defendant’s case an extraordinary and compelling reason other than, or in
            combination with, the reasons described in subdivisions (A) through (C).

        U.S.S.G. § 1B1.13, cmt. n.1.3

        Defendant does not meet the criteria in the applicable policy statement. He is a

 50-year-old man in fairly good health. See ECF 212-1. While he asserts he has hypertension,




        3
          Although the applicable policy statement has not been modified to keep pace
 with the amended statute that now allows an inmate to seek his own release after having
 met certain conditions, its helpfulness persists.

                                                 5
Case: 1:16-cr-00158-BYP Doc #: 128 Filed: 07/29/20 6 of 7. PageID #: 915




 (1:16CR158-4)

 high cholesterol, and is at risk of diabetes, nothing in the parties’ filings indicate that these

 conditions are not managed while in BOP custody.4

         Defendant’s concern regarding the spread of COVID-19 is understandable.

 Hypertension and diabetes, if not well controlled, place Defendant at an elevated risk of

 developing the more severe symptoms of COVID-19.5 This generalized albeit elevated risk,

 however, is not akin to the type of “extraordinary and compelling reasons” justifying

 compassionate release. Defendant has not contracted the virus, and his medical condition, in

 light of his relatively young age and access to medication and treatment while in BOP, does not

 fall within the category of illnesses with an end of life trajectory, or other reasons, under the

 guidelines. If released, Defendant’s elevated risk of contracting the virus would persist and place

 at risk the probation officers tasked with supervising him in the community as well as those with

 whom he would otherwise interact.




         4
           The Court is also without evidence the Defendant actually suffers the ailments
 he lists. See United States v. Black, No. 5:18-CR-646-1, 2020 WL 1930149, at *3 (N.D.
 Ohio Apr. 21, 2020) (Lioi, J.) (finding defendant fell short of establishing a right to
 compassionate release when no proof, such as medical records, substantiated his claim of
 underlying medical conditions). Nevertheless, for expediency, the Court presumes
 Defendant’s stated health conditions in ruling on the merits of the instant motion.
         5
          Groups at Higher Risk for Severe Illness, CENTERS FOR DISEASE
 CONTROL AND PREVENTION,
 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/g roups-
 at-higher-risk.html (last visited July 28, 2020). The CDC Guidelines do not address
 Defendant’s other asserted condition, high cholesterol, as one which elevates one’s risk of
 developing severe illness from COVID-19.

                                                    6
Case: 1:16-cr-00158-BYP Doc #: 128 Filed: 07/29/20 7 of 7. PageID #: 916




 (1:16CR158-4)

        Defendant has not presented “extraordinary and compelling” reasons for release.6



                                         IV. Conclusion

        For the foregoing reasons, Defendant’s motion for compassionate release is denied.

        IT IS SO ORDERED.


  July 29, 2020                                 /s/ Benita Y. Pearson
 Date                                         Benita Y. Pearson
                                              United States District Judge




        6
          Because Defendant has not established “extraordinary and compelling” reasons
 justifying compassionate release, the Court need not reach whether Defendant poses a
 danger to the safety of the community, nor specific application of the 18 U.S.C. § 3553(a)
 factors.


                                                 7
